Exhibit 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on FormF-3 (No. 333-163665) of Petróleo Brasileiro S.A. - Petrobras, of our report dated February04, 2013 relating to the financial statements of Petrobras and the effectiveness of internal control over financial reporting, which is included in Petrobras` Form6-K dated February05, 2013. /s/ PricewaterhouseCoopers PricewaterhouseCoopers Auditores Independentes Rio de Janeiro - Brazil February 5, 2013
